DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 7/15/2022 has been entered. Claims 1-9 and 11-24 remain pending in the application. Claims 15-22 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 6/24/2020.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 4/14/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 11-13 recites “wherein the first layer of at least some of the microprotrusions of the plurality of microprotrusions detach from the microprotrusion array by dissolution or degradation following insertion into skin”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “wherein the first layer of at least some of the microprotrusions of the plurality of microprotrusions detach from the microprotrusion array by dissolution or degradation following insertion into skin” with “wherein the first layer of at least some of the microprotrusions of the plurality of microprotrusions is configured to detach from the microprotrusion array by dissolution or degradation following insertion into skin”. 
Examiner notes claims 2-9, 11-14 and 23-24 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 4, 13, and 23-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park (U.S. PG publication 20100048744).
In regard to claim 1,
Park discloses a microprotrusion array (figure 2F, item 223) comprising: 
[AltContent: textbox (Second layer)][AltContent: ][AltContent: ][AltContent: textbox (First layer)][AltContent: textbox (Microprotrusion)][AltContent: textbox (Approximately planar base)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    239
    348
    media_image1.png
    Greyscale

an approximately planar base (see figure 2F and 2E, item 219); and 
a plurality of microprotrusions (see figure 2F and figure 2D wherein the microprotrusions contain a first layer 213 and a second layer 216 as shown in figure 2D), wherein each of the plurality of microprotrusions comprises at least: 
(a) a first layer (figure 2D, item 213) roughly parallel to a plane of the base (see figure 2F above), the first layer comprising a distal end of the plurality of microprotrusions (see figure 2F above where the distal end is the end furthest from the base) and cast from a solution comprising a first polymer (PLA; paragraph [0043]: wherein particles 206a may be the same as the particles 106; paragraph [0013]) that is biodegradable (paragraph [0013]) and an active ingredient (paragraph [0022]-[0024] and paragraph [0036]; Examiner notes the phrase "cast from a solution comprising a first polymer that is biodegradable and an active agent", is directed towards the process of making a first layer of a microprotrusion.  The claimed phase “cast from a solution comprising a first polymer that is biodegradable and an active agent" is being treated as a product-by-process limitation. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. Additionally Applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "cast from a solution comprising a first polymer that is biodegradable and an active agent" only requires the first layer to comprise a first polymer that is biodegrabale and an active ingredient, which does not distinguish the invention from Park, who teaches the structure as claimed. See MPEP 2113); and 
(b) a second layer (see figure 2F above wherein the second layer contains layer 216 and the base) positioned at a proximal end of the plurality of microprotrusions (see figure 2F above), the second layer being cast from a solution comprising a second polymer that is non-biodegradable (poly(methylmethacrylate); paragraph [0021]; paragraph [0052]: By virtue of the fact that the structure 223 is formed from particles 206 of multiple different compositions, the composition of the structure 223 is described herein as non-homogenous. As contemplated herein, the term non-homogenous refers to structures that differ in composition such as combinations of different polymers; Examiner notes the phrase "cast from a solution comprising a second polymer that is non-biodegradable, is directed towards the process of making a second layer of a microprotrusion.  The claimed phase “cast from a solution comprising a second polymer that is non-biodegradable" is being treated as a product-by-process limitation. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. Additionally Applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "cast from a solution comprising a second polymer that is non-biodegradable" only requires the second layer to comprise a second polymer that is non-biodegradable, which does not distinguish the invention from Park, who teaches the structure as claimed. See MPEP 2113; Examiner notes poly(methylmethacrylate) has a lower melting point than PLA/could be attached by different chemical treatment method), where the second layer does not comprise the active ingredient (Examiner notes the second layer does not comprise the active ingredient that is in the first layer; Examiner notes the second layer may not contain an active ingredient or may contain a substance such as an excipient as supported by paragraph [0022]), 
wherein the first layer of at least some of the microprotrusions of the plurality of microprotrusions detach from the microprotrusion array by dissolution or degradation following insertion into skin (Examiner notes as the first layer is biodegradable and the second layer is non-biodegradable, the first layer of at least some of the microprotrusions of the plurality of microprotrusions detach from the microprotrusion array by degradation following insertion into skin as supported by paragraph [0013]).
In regard to claim 2,
Park discloses the array of claim 1, wherein the biodegradable polymer is selected from the group consisting of poly(lactic acid), poly(glycolic acid), poly(caprolactone), polyanhydrides, polyamines, polyorthoesters, polydioxanones, polyacetals, polyketals, polyphosphoesters, polyorthocarbonates, polyphosphazenes, polyvinyl alcohols, poly(malic acid), poly(amino acids), hydroxycellulose, polyphosphoesters, polysaccharides, hyaluronidase, and chitin (paragraph [0013]).
	In regard to claim 4,
Park discloses the array of claim 1, wherein the non-biodegradable polymer is selected from poly(lactic acid-co-glycolic acid), polyesteramides, polycarbonates, polyacrylates and polymethacrylates (polymethacrylates; see analysis of claim 1 above).
	In regard to claim 13,
Park discloses the array of claim 1, wherein the second layer contains the base entirely and a portion of the plurality of microprotrusions (see analysis of claim 1 above).
	In regard to claim 23,
	Park discloses the array of claim 1, wherein, in the first layer, the active ingredient is provided in an enclosed deposit (paragraph [0013] and [0022]).
	In regard to claim 24,
	Park discloses the array of claim 1, wherein the second layer does not contain any pharmaceutically active ingredient (See analysis of claim 1 above. Examiner notes an excipient is not a pharmaceutically active ingredient. Additionally, as noted above, the second layer can contain no active ingredient).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (U.S. PG publication 20100048744) further in view of Tobinaga (U.S. PG publication 20050065463).
In regard to claim 3,
Park disclose the array of claim 2.
Park fails to disclose wherein the polysaccharide is selected from dextran and tetrastarch.
Tobinaga teaches wherein the polysaccharide is selected from dextran and tetrastarch (paragraph [0034]).
Further, Tobinaga teaches that PLA and dextran could all be used to form a microprotrusion to achieve the same result (paragraph [0034]) and thus PLA and dextran were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute dextran in place of PLA since it has been held that substituting parts of an invention involves only routine skill in the art.
Claims 5-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (U.S. PG publication 20100048744) further in view of Kwon (U.S. Patent no 6945952).
In regard to claim 5,
Park discloses the array of claim 1.
Park is silent as to wherein the first layer further comprises a component to facilitate degradation.
Kwon teaches a plurality of microprotrusions (figure 9, item 91: wherein the ssp perforators 91 are construed as a plurality of microprotrusions) comprising a first polymer that is biodegradable (column 5, line 1-17: wherein the matrix material can include polymers including gel and dextran) and further comprises a component to facilitate degradation (column 5, line 9-17 and column 4, line 31-37: wherein a sugar like lactose or a sugar alcohol like sorbitol can be included with the matrix to provide prompt delivery).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first layer of Park to include a component to facilitate degradation, as taught by Kwon, for the purpose of providing prompt initiation of drug delivery (column 4, line 31-34 of Kwon).
In regard to claim 6,
Park in view of Kwon teaches the array of claim 5, wherein the component to facilitate degradation is selected from sugars, sugar alcohols, cyclodextrins, and water-swellable polymers (column 5, line 9-17 of Kwon and column 4, line 31-37 of Kwon: wherein a sugar like lactose or a sugar alcohol like sorbitol can be included with the matrix to provide prompt delivery).
In regard to claim 7,
Park in view of Kwon teaches the array of claim 6, wherein the sugar is selected from dextrose, fructose, galactose, maltose, maltulose, iso-maltulose, mannose, lactose, lactulose, sucrose, and trehalose (column 5, line 9-17 of Kwon: wherein the sugar is lactose).
In regard to claim 8,
Park in view of Kwon teaches the array of claim 6, wherein the sugar alcohol is selected from sorbitol, lactitol, malitol or mannitol (column 5, line 9-17 of Kwon: wherein the sugar alcohol is sorbitol).
In regard to claim 11,
Park discloses the array of claim 1.
Park is silent as to wherein the array achieves a skin penetration efficiency of at least about 80%, at least about 90%, or at least about 95%.
Kwon teaches skin penetration efficiency depends on properties like length of microprotrusions, dimension of microprotrusions, mechanical properties of microprotrusions, as well as speed of insertion and condition of the skin (column 4, line 16-23 of Kwon).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Park to include wherein the array achieves a skin penetration efficiency of at least about 80%, at least about 90%, or at least about 95%, as taught by Kwon, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (U.S. PG publication 20100048744) in view of Kwon (U.S. Patent no 6945952) further in view of Tobinaga (U.S. PG publication 20050065463) further in view of McAllister (U.S. PG publication 20070078414).
 In regard to claim 9,
Park in view of Kwon teaches the array of claim 5, the component to facilitate biodegradation is sorbitol (column 5, line 9-17 of Kwon: wherein the sugar alcohol is sorbitol).
Park in view of Kwon fails to disclose wherein the biodegradable polymer is dextran, and the active ingredient is parathyroid hormone.
Tobinaga teaches wherein the biodegradable polymer is dextran (paragraph [0034]).
Further, Tobinaga teaches that PLA and dextran could all be used to form a microprotrusion to achieve the same result (paragraph [0034]) and thus PLA and dextran were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute dextran in place of PLA since it has been held that substituting parts of an invention involves only routine skill in the art.
Although Park discloses that the active ingredient can be used for hormone therapy (see paragraph [0013] of Park) and that the active ingredient can be any agent any prophylactic, therapeutic, or diagnostic agent, or other substance that may be suitable for inclusion in or on a microstructure or other structure (paragraph [0022]), Park in view of Kwon in view of Tobinaga fails to specifically disclose the active ingredient is parathyroid hormone.
McAllister teaches the active ingredient is parathyroid hormone (paragraph [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Park in view of Kwon in view of Tobinaga to include the active ingredient is parathyroid hormone, as taught by McAllister, for the purpose of utilizing a suitable active ingredient for hormone therapy (paragraph [0046] of McAllister and paragraph [0013] of Park).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (U.S. PG publication 20100048744) further in view of McAllister (U.S. PG publication 20070078414).
In regard to claim 12,
Park discloses the array of claim 1.
Park fails to disclose wherein the second layer is configured to not penetrate the skin when the microprotrusion array is applied to a subject's skin.

[AltContent: textbox (Second layer)][AltContent: ]
    PNG
    media_image2.png
    673
    533
    media_image2.png
    Greyscale

McAllister teaches wherein the second layer (see figure 1B above) is configured to not penetrate the skin when the microprotrusion array is applied to a subject's skin (paragraph [0035]; Examiner notes depth guard 106 prevents penetration and is located directly above the portion of the microprotrusion that delivers an active ingredient).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Park to include a depth guard located directly above the portion of the microneedle which contains the active ingredient (in Park only the first layer contains an active ingredient as noted in the analysis of claim 1 above) which therefore results in wherein the second layer is configured to not penetrate the skin when the microprotrusion array is applied to a subject's skin, as taught by the McAllister, for the purpose of preventing the microneedles from penetrating too deeply (paragraph [0035]). 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (U.S. PG publication 20100048744) further in view of Gonnelli (U.S. PG publication 20040106904).
In regard to claim 14,
Park discloses the array of claim 1.
Park fails to disclose wherein the plurality of microprotrusions comprise at least about 100 microprotrusions or at least about 50 microprotrusions per cm2 of base area.
Gonnelli teaches wherein the plurality of microprotrusions comprise at least about 100 microprotrusions or at least about 50 microprotrusions per cm2 of base area (see figure 3: wherein 120 microprotrusions are shown which satisfies the limitation at least about 100 microprotrusions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Park to include wherein the plurality of microprotrusions comprise at least about 100 microprotrusions, as taught by Gonnelli, for the purpose of employing a suitable number of microprotrusions depending on the desired rate of delivery (paragraph [0071] of Gonnelli).
Further it would have been an obvious matter of design choice to modify Park to include wherein the plurality of microprotrusions comprise at least about 100 microprotrusions or at least about 50 microprotrusions per cm2 of base area since applicant has not disclosed that having wherein the plurality of microprotrusions comprise at least about 100 microprotrusions or at least about 50 microprotrusions per cm2 of base area solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the plurality of microprotrusions comprise at least about 100 microprotrusions or at least about 50 microprotrusions per cm2 of base area, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-14, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783